UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-2314


HANNATU SHEHU,

                    Petitioner,

             v.

WILLIAM P. BARR, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: June 25, 2020                                          Decided: July 14, 2020


Before NIEMEYER and FLOYD, Circuit Judges, and SHEDD, Senior Circuit Judge.


Petition dismissed by unpublished per curiam opinion.


Mariam Masumi, JOHNSON & MASUMI, P.C., Vienna, Virginia, for Appellant. Joseph
H. Hunt, Assistant Attorney General, Leslie McKay, Senior Litigation Counsel, Margot L.
Carter, Senior Litigation Counsel, Office of Immigration Litigation, Civil Division,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Hannatu Shehu, a native and citizen of Nigeria, petitions for review of an order of

the Board of Immigration Appeals (Board) denying her motion to reopen.                Shehu

challenges only the Board’s refusal to exercise its sua sponte power to reopen her removal

proceedings. However, it is well-settled that we lack jurisdiction to review the Board’s

decision not to exercise its sua sponte authority to reopen. See Lawrence v. Lynch, 826

F.3d 198, 206-07 (4th Cir. 2016); Mosere v. Mukasey, 552 F.3d 397, 400-01 (4th Cir.

2009). Accordingly, we dismiss the petition for review. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                   PETITION DISMISSED




                                             2